NOTE: This order is nonprecedential
United States Court of AppeaIs
for the FederaI Circuit
MARCELINO G. ESPIRITU,
Petitioner,
V.
OFFICE OF PERSONNEL MANAGEMENT,
Resp0ndent.
2010-3163
Petition for review of the Merit Systems Protection
Board in case no. SF0831090974-I-1.
ON MOTION
ORDER
Marcelino G. Espiritu moves for leave to proceed in
forma pauperis
Espiritu’s petition was dismissed on_ September 2,
2010 for failure to pay the fee and for failure to file a Fed.
Cir. R. 15(c) statement concerning discrin1ination.
Upon consideration thereof,
IT ls ORDERED THAT:

ESPIRITU V. OPM 2
(1) The motion is granted
(2) The mandate will be recalled, the dismissal order
will be vacated, and the case will be reinstated, if Espiritu
files a completed Fed. Cir. R. 15(c) statement concerning
discrimination (form enclosed) and a completed informal
brief (form enclosed) within 30 days of the date of filing of
this order.
FoR THE CoURT
 2 8 2010 fsi Jan Horbal5;
Date J an Horbaly
Clerk _
ccc Marcelino G. Espiritu (Fed. Cir. R. 15(C) form and
Informal Brief Form Enclosed)
Russel1J. Upton, Esq.
s20 1 go
l.I.S. COUR'f: APPEALS FOR
Tl'lE FED?SAL ClRCUIT
0CT 28 2010
JAN HORBAL¥
C|.ERK